Citation Nr: 0839948	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-33 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for soft tissue sarcoma 
of the face, groin, and legs as due to herbicide exposure.

2.  Entitlement to service connection for hypothyroidism, as 
secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for a skin condition, 
claimed as chloracne, to include as due to herbicide exposure 
or secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to May 1969 
and from September 1970 to September 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

In addition to the issues identified above, a statement of 
the case dated in September 2005 showed that the veteran had 
appealed issues of entitlement to service connection for 
glaucoma, entitlement to a higher rating for lymphatic 
tuberculosis, and whether an appeal filed in connection with 
pulmonary and lymphocytic tuberculosis claims was timely.  In 
correspondences dated in March and April 2006, the veteran 
withdrew these claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

According to a transcript of a hearing held at the RO before 
a Decision Review Officer in March 2006, the veteran 
testified that he had a skin disorder as secondary to 
medications he took for his service-connected diabetes 
mellitus.  The veteran also claimed that this skin disorder 
was separate from the skin disorder he claimed as sarcoma.  

VA is required to give a sympathetic reading to the veteran's 
filings by "determin[ing] all potential claims raised by the 
evidence, applying all relevant laws and regulations."  
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001). 
All theories of entitlement, direct and secondary, must be 
considered when determining service connection.  Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also 
Roberson, 251 F.3d at 1384.  Here, the veteran's statements 
at his RO hearing raise an issue of entitlement to service 
connection for a skin disorder as secondary to his diabetes.  
Accordingly, VA must develop this claim in conformance with 
the Veteran's Claims Assistance Act (VCAA).

VA's duty to assist under the VCAA requires providing a 
medical examination or obtaining a medical opinion in certain 
circumstances.  38 U.S.C.A. § 5103A (d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008), see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The duty to provide a 
medical examination or obtain a medical opinion arises only 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
that disability; establishes that the veteran suffered an 
event, injury, or disease in service or that certain diseases 
manifested during an applicable presumptive period; and 
indicates that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service.  38 C.F.R. § 3.159(c)(4) (2008).  

For veteran's who served in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975, exposure to herbicides is presumed.  38 U.S.C.A. § 
1116(a)(3) (West 2002 & Supp. 2008), 38 C.F.R. 
§ 3.307(a)(6)(iii) (2008).  Moreover, for such an "herbicide 
exposed veteran," service connection for chloracne (or other 
acneform disease consistent with chloracne) or soft tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma) may be presumed under certain 
circumstances.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 
2008), 38 C.F.R. §§ 3.307, 3.309 (2008).  For chloracne, the 
disease must have become manifest to a degree of 10 percent 
or more within one year of exposure.  Id.  Soft tissue 
sarcoma may be presumed service-connected if it becomes 
manifest to a degree of 10 percent or more at any time after 
exposure.  Id.  

Here, the requirements for a VA examination for the veteran's 
skin claims have been met.  First, the veteran's personnel 
records confirmed that he served in the Republic of Vietnam 
during the applicable period.  Second, the VAMC progress 
notes show that the veteran has numerous skin disorders.  
Third, the evidence indicates that the current skin disorders 
"may be associated" with either his herbicide exposure or 
to his service-connected diabetes.  McLendon, 20 Vet. App. at 
79.  At the veteran's RO hearing, he testified that a VA 
physician told him he had soft tissue sarcoma and chloracne.  
There are no VAMC records confirming this, but as explained 
more fully below, his VAMC treatment records may not be 
complete.  Moreover, in a progress note dated in January 
2005, Dr. N.B. stated that the veteran had dermatitis that 
may be secondary to his diabetes.  Given the veteran's RO 
hearing testimony regarding what physicians had told him 
regarding his skin disorders, and that one physician 
recognized that a skin disorder may be related to the 
service-connected diabetes, the veteran should be provided 
with the appropriate medical examination.

At his RO hearing, the veteran also testified that he 
received treatment at the VA hospital in Dallas during either 
2000 or 2001 for various skin disorders.  The veteran stated 
that a male doctor, who he believed was named "Dr. 
Hernandez", told him he might have sarcoma or chloracne.  
The Board has not identified any records in the claims file 
from a "Dr. Hernandez," but does note that records in the 
file include a progress note pertaining to treatment for skin 
disorders prepared by a physician's assistant named 
"Mendez."  This progress note was dated in July 2001.  
Although it is possible that this is the record for the 
treatment the veteran identified at his hearing, it is 
possible that there are additional records.  On remand, the 
AOJ should attempt to obtain any progress notes pertaining to 
treatment for skin disorders during 2000 and 2001 that have 
not already been associated with the claims file.

The veteran was provided with a VA examination for his 
hypothyroidism claim in April 2006.  In a report of that 
examination, the examining physician's assistant confirmed 
that the veteran's claims file was available and discussed 
the veteran's pertinent medical history.  The physician's 
assistant concluded that the veteran's hypothyroidism was 
less likely than not related to his diabetes.  The 
physician's assistant provided no rationale for this 
conclusion.  The claims file should be returned to the 
physician's assistant for rationale to support his opinion.

The claims file does not show that the veteran has been 
provided with VCAA notice with respect to the issues 
entitlement to service connection for soft tissue sarcoma of 
the face, groin, and legs as due to herbicide exposure, and 
entitlement to service connection for a skin disorder, 
claimed as chloracne, to include as due to herbicide exposure 
or secondary to diabetes mellitus.  VA must provide notice to 
a veteran with respect to each claim and failure to 
specifically notify a veteran with respect to each claim is 
presumed to be prejudicial error.  Overton v. Nicholson, 20 
Vet. App. 427 (2006).  

The Board acknowledges that the veteran has also been 
provided with a statement of the case in September 2005, and 
a supplemental statements of the case in September 2006.  The 
Board, however, may not rely on these documents as proof of 
proper VCAA notice.  See Mayfield v. Nicholson, 444 F.3d 
1328, 1333 (2006) (Mayfield II) (stating that various post-
decisional communications from which a claimant might have 
been able to infer what evidence VA found lacking in the 
claimant's does not satisfy VA's duty of affirmative 
notification).  On remand, the AOJ must provide proper VCAA 
notice to the veteran for both of these issues.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice as 
required by the VCAA for the skin disorder 
(claimed as chloracne), and the soft 
tissue sarcoma claims.  Such notice shall 
advise the veteran of what the evidence 
must show to establish entitlement to a 
skin disorder, claimed as chloracne, and 
soft tissue sarcoma as directly related to 
service, as secondary to herbicide 
exposure, and as secondary to a service-
connected disability.  The veteran should 
also be notified of VA's duties under the 
VCAA and of the delegation of 
responsibility between VA and the veteran 
in procuring the evidence relevant to the 
claims, including which portion of the 
information and evidence necessary to 
substantiate the claims was to be provided 
by the veteran and which portion VA would 
attempt to obtain on behalf of the 
veteran.  

The veteran should also be notified that if 
service connection for any of the claimed 
disabilities is granted, VA will assign a 
disability rating and effective date.  The 
notice should explain what information or 
evidence is needed to establish a 
disability rating and effective date for 
the claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Obtain records of treatment pertaining 
to skin disorders from the Dallas VAMC 
during 2000 and 2001 that have not yet 
been associated with the claims file.  If 
there are no such records, please note 
that in the claims file.  

3.  Provide the veteran with a VA 
examination for the purpose of determining 
the nature and etiology of any claimed 
skin disorders.  As it relates to the 
veteran's claims for skin disorders as 
secondary to herbicide exposure, the 
examiner should specifically state whether 
there is any objective evidence that the 
veteran has chloracne (or other acneform 
disease consistent with chloracne) or soft 
tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 C.F.R. § 3.309(e).  

The examiner should also state, to the 
extent medically feasible, whether any 
skin disorders found on examination are 
more likely than not (i.e., probably 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), caused 
or aggravated by any drugs the veteran 
takes for his service-connected diabetes.  

4.  Return the claims file to the 
physician's assistant who performed the 
thyroid and parathyroid diseases 
examination in April 2006 for rationale 
concerning his medical opinion.  
Specifically, the physician's assistant 
should provide at least some medical basis 
for his opinion concerning the 
relationship between the veteran's 
hypothyroidism and his diabetes.  The 
physician's assistant should also provide 
an opinion, to the extent medically 
feasible, regarding the likelihood that 
the service-connected diabetes aggravated 
the veteran's hyperthyroidism.  It would 
be helpful if the physician's assistant 
stated his opinion in terms as "more 
likely than not" (i.e., probably greater 
than 50 percent), "at least as likely as 
not" (i.e., probability of 50 percent), 
or "less likely than not" (i.e., 
probability less than 50 percent).  

In the event that the physician's 
assistant who conducted the April 2006 
examination is unavailable, the opinion 
may be obtained from any appropriate 
healthcare provider.   

5.  Thereafter, the issues of (1) 
entitlement to service connection for soft 
tissue sarcoma, (2) entitlement to service 
connection for hypothyroidism, as 
secondary to service-connected diabetes 
mellitus, and (3) entitlement to service 
connection for a skin condition claimed as 
chloracne, to include as secondary to 
herbicide exposure or service-connected 
diabetes, should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




